Citation Nr: 1302724	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO. 06-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1944.

This matter was last before the Board of Veterans' Affairs (Board) in May 2011, on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In a January 2009, the Board, in pertinent part, remanded this matter for additional notice and record development. The Board also denied the Veteran's claims for service connection for bilateral leg pain and headaches.

In August 2010, the Board again remanded these remaining matters to the RO for further development. In December 2012, the Veteran submitted an article and a written lay statement directly to the Board with a waiver of initial review of this evidence by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right eye disability has been attributed by competent medical opinions to a non-service connected disability.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,304(d) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).


Issued prior to the initial adjudication of the claim, a July 2005 letter explained the evidence necessary to substantiate the claim for service connection for a right eye disability. An April 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). Additional letters were sent in January 2009, September 2010, November 2010, and June 2011. These additional letters were provided to the Veteran after the initial adjudication of his claim with subsequent readjudication in a November 2012 supplemental statement of the case (SSOC). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, VA examinations with addenda and an independent medical examination (IME). The examinations and medical opinion were thorough in nature and adequate for the purposes of deciding this claim. 

In cases where the Veteran's STRs are, through no fault of his own, unavailable, a heightened duty exists to assist in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's STRs have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination (except for the IME where only an opinion was requested), and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 

The Veteran claimed that the VA examinations were inadequate. Specifically, a September 2010 optometry record reflects that the Veteran and his wife called the VA with concerns about the qualification of their VA examiner, an optometrist. He also asserts that the file was not available at the examination. The VA examiner stated that she reviewed the file after the examination (3 hours) to complete the examination report. 

Apart from the fact that further medical inquiry was accomplished by an Independent Medical Examiner, the Veteran's generalized contention regarding the insufficiency of the examination is without merit. Notwithstanding the Veteran's  report that he had a diplopia when not wearing his glasses with a prism and wanted to make sure this was reflected in his chart, the reports reflect review of the claims file and assessment of the Veteran's contentions and disabilities and are adequate. The Veteran has not rebutted the presumption of administrative regularity. See Johnson v. Shinseki, 23 Vet. App. 344 (2010). Further, he is not willing to attend any future examination due to health reasons. (See undated Report of Contact prior to the December 2012 Appellant's Post-Remand Brief). 

In the August 2010 and May 2011 remands, the Board directed the AMC to search all appropriate service record repositories for the Veteran's SPRs and any outstanding treatment records. The claims file reflects that these records were requested via the Personnel Information Exchange System (PIES) and all available records were sent to VA. No records regarding treatment for a right eye disability in 1942 were located. In a June 2011 Report of Contact, the RO called the Marine Base in Quantico and was informed that it does not have records at that station and that records would have been sent to National Personnel Records Center (NPRC). 

The RO issued a Formal Finding of Unavailability with detailed information shortly after receipt of that information from the service department. On June 14, 2011, a ten day letter was sent to the Veteran informing him that the VA was unable to obtain his STRs from Quantico Marine Base, and that if he had records to send them to the AMC, and he would have 10 days to do so. The RO also mailed the Veteran a letter regarding consent to obtain records from a Dr. Peter Liggett. However, no response was received as of July 25, 2011. 

The RO has substantially complied with the Board's prior remand and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

Service Connection-In General

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2012). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). Lay evidence, however, has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").



The Merits of the Appeal

The Veteran asserts that he was treated for an eye disability in 1942 at the Quantico base hospital at Quantico Air Station. Specifically, he claimed that he sustained a right eye injury in 1942 when a sapling hit him in the eye. He also stated that he had an eye impairment that may have been caused by Atibine (a malaria drug). (See March 2005 claim; November 2005 written statement; and March 2009 Written Statement).

The Veteran asserts continuity of symptomatology since service. He stated that he had right eye problems dating back to the 1940s. (See June 2007 written statement). 

The available STRs show no treatment for any eye condition during service. Records for treatment of malaria reflect that the Veteran was prescribed quinine. (See May 1945 Medical History). The record noted that the physical examination was normal and that the Veteran's blood smear was negative for malarial parasites on June 12, 1945 and June 13, 1945. The STRs do not reflect the use of Atabrine during the course of treatment for this condition.

An August 2005 VA examination reflects that the Veteran complained of intermittent eye pain. The VA examiner noted a history of chronic bilateral eye inflammation that required a two year course of Prednisone therapy, which was completed in 2001. The Veteran was also diagnosed with and treated for glaucoma. The VA examiner found no objective evidence of residuals of malaria and attributed current symptoms to co-existing diagnoses not malaria. The examiner's explanation was premised, in part, on current medical literature regarding complications of malaria.

A September 2005 VA examination reflects complaints of a right eye injury when a sapling struck his right eye in 1942 while on a work detail clearing land. The Veteran stated that he was treated at a local hospital in Quantico with eye drops and an eye patch. His eye normalized and he was able to continue with active duty. He further stated that he was treated for severe eye pain and inflammation after service for unknown reasons. 
However, the VA examiner stated that there were no ocular signs of trauma, corneal scars, or recurrent corneal erosion resulted from corneal trauma. The VA examiner stated that while the Veteran had severe unusual impairment of the right eye, he also had a long history of treatment for uveitis secondary to sarcoid and persistent low grade inflammation despite steroid treatment. He had reduced vision secondary to glaucoma related to trauma. The examiner concluded that it was more likely than not that the current complaints of visual impairment were not related to this event incurred while in service and that the visual field defect was more likely secondary to age-related macular degeneration. The VA examiner stated that it was less likely that the degree of trauma described on examination would be responsible for atrophy to produce the visual field defect. He concluded that the elevated pressures in the eyes were due to years of steroid use and not service-related.

The Veteran reiterated his essential account of the service events during a September 2010 VA examination. He reported that post-service he had severe eye pain and inflammation caused by unknown reasons to doctors that treated him, though one doctor thought it was related to sarcoid. The Veteran was treated for two years on steroid drops followed by multiple surgeries. Significantly as it bears on the question of whether the Veteran's current disorder is related to service, the VA examiner noted the Veteran's reported history of trauma while in service, but noted that the Veteran had 20/20 vision after the alleged incident in service. There were no ocular signs of trauma present or negative angle recession. There were no corneal scars from trauma or signs of recurrent corneal erosion that may have resulted from corneal trauma. The examiner concluded that it was more likely than not that his current complaints of visual impairment were not related to his incident in service. 

The examiner further noted that while the Veteran had severe visual impairment, he also had a long history of treatment for uveitis secondary to sarcoid and persistent low grade inflammation despite steroid treatment. The VA examiner concluded that there was no evidence that glaucoma was related to the alleged trauma and it was more likely than not that glaucoma was not related to the injury incurred while in service. 

The VA examiner also stated that the Veteran had diplopia from documented superior oblique palsy several years previously of unknown etiology, but likely related to diabetes mellitus or age. Diplopia was not service related. He noted that the Veteran complained about pain in the eyes for years following the incident. There were no signs of recurrent corneal erosion, which may have caused pain. He stated that the Veteran may have had pain with very elevated pressures in eyes; however this was due to years of steroid use and also was not service-related. He further stated that it was less likely that the degree of trauma described would be responsible for atrophy to produce the visual field defect described. The Veteran had a history of Quinine use as treatment for malaria. He stated that there was no maculopathy in either eye on retinal evaluation and the defect was unilateral (which was also atypical). However, the examiner wrote that it was as likely as not that the described visual field defect was directly related to injury. 

An October 2010 written statement from the Veteran's private physician Dr. James Martone stated, in part, that he had treated him for glaucoma for many years. He essentially stated that it was questionable as to whether the centrocecal visual field defect in his right eye was due mostly to glaucoma or to his macular degeneration. He stated that the visual field defect in the right eye was more related to macular degeneration than to glaucoma. The optic nerve cupping was "probably a combination of glaucoma and atrophy that occurred in the papillomacular bundle due to the macular degeneration." (See also private treatment reports dated from October 1983 to October 2010).

In an October 2010 VA hemic and infectious disorder opinion for polycythemia, the VA examiner stated that the Veteran's reported history of taking Atabrine for a year for malarial prophylaxis and treatment with Quinine for malaria was reliable and in accord with treatment practices during the time frame and circumstances of service in World War II (Military practices, Sept 1998 by Weina, Peter J. From Atabrine in WW II to mefloquine in Somalia: The role of education in preventative medicine). The VA examiner concluded that there was no evidence for any permanent impairment as a result of such treatment.

A July 2011 examination of the eyes by his private physician, Dr. Alexander Gauido, reflects an ocular history including "blunt trauma OD 1942 causing loss of vision for several days; cataract surgery and a diagnoses of Pseudophakia in both eyes; atrophic nonexudative macular degeneration OD; and wet macular degeneration OS. He noted that the history of good vision OD documented in 1983, the normal peripheral retina, the appearance of the macula and juxtapapillary scar all mitigated against a traumatic ocular injury in his teens being the cause of the vision loss in the right eye. The physician noted that it was more likely that the Veteran's branch injury while in the Marines caused a corneal abrasion (the severe pain he experienced and the 5 day patching suggest it); but that his vision loss was the result of atrophic macular degeneration.

In November 2011, the Veteran was afforded a VA examination with a licensed optometrist. The examiner was requested to clarify the September 2009 examiner's opinion that it was as likely as not that the described visual field defect was directly related to injury. The examiner clarified that the visual field defect was related to age-related macular degeneration, not to the claimed injury. He also stated that diplopia was the likely result of microvascular ischemic diabetes mellitus or decompensated phoria. The examiner stated that the visual field defect was not caused by or a result of an injury as detailed in the September 2010 examination. The VA examiner did not question the Veteran's credibility regarding the history of the injury, but concluded that the eye disability was not related to the described event that incurred while in service.

A September 2012 addendum to the November 2011 VA examination reflects that the Veteran's visual field defect was related to age-related macular degeneration, not related to injury. The Veteran's visual field defect was not caused by or a result of injury as detailed in the September 27, 2010 VA examination.

An IME was obtained in November 2012. The examiner reviewed the claims file in its entirety. He described in detail the injury to the right eye as reported by the Veteran at the previous VA examinations. The examiner diagnosed the Veteran with macular degeneration, steroid induced glaucoma, and uveitis during the November 2011 examination. The VA examiner noted a history of trauma while in service when a sapling struck him in the eye. He was treated with an eye patch and eye drop with subsequent vision of 20/20. It was documented in 1998 and subsequent chart reviewed that there were no ocular signs of trauma present. There were no corneal scars from trauma. There were no signs of recurrent corneal erosion resulted from corneal trauma. There were no choridal/retinal scars on evaluation. The examiner concluded that the right eye condition, including diagnosis of macular degenerative, steroid induced glaucoma and uveitis, was less likely than not incurred in or caused by or aggravated by the claimed in service injury, event or illness of trauma. The explanation was premised on a history of the right eye injury and suffered when a sapling struck the right eye while clearing brush in the 1940s around Quantico was consistent with a corneal abrasion. He explained that the Veteran recovered normal vision and was asymptomatic after treatment. The current eye problem developed many years later. The examiner stated that corneal abrasion was a differential diagnosis for a painful eye with decreased vision that included acute glaucoma. Corneal abrasion was not a risk factor for glaucoma.

The Veteran submitted an article from the American Academy of Ophthalmology on Macular Degeneration: Major Cause of Central Vision Loss ("Article"). He emphasized that "Less commonly, macular degeneration may be an inherited condition, as in the case of juvenile macular degeneration. Injury, infection, inflammation or extreme nearsightedness may also damage the delicate tissue of the macula." (See Article received November 2010). 

Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). 
However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has carefully considered the cited article, but finds it of little probative value when evaluated with the other medical evidence. As opposed to the IME which was generated towards resolution of the Board's specific inquiry, the generic text does not address the facts in this particular Veteran's case with any medical certainty. See generally Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise is too general and inconclusive..."); see also Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998). Accordingly, the article is less probative than the VA medical opinions. 

The preponderance of the probative medical evidence is against the claim. The Veteran is diagnosed by VA and non-VA physicians with various vision disorders, but the evidence indicates that these have been attributed to causes other than atabrine use, malaria, or the claimed in-service eye trauma. The November 2012 IME physician concluded that the right eye condition, including diagnosis of macular degenerative, steroid induced glaucoma and uveitis, was less likely than not incurred in or caused by or aggravated by the claimed in service injury, event or illness of trauma.

Accordingly, the preponderance of the evidence is against service connection for a right eye disability, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right eye disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


